July 13, 2012 Submitted via E-Mail and on EDGAR under “CORRESP” Ms. Christina Chalk Senior Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission treet, NE Washington, DC20549-4561 Subject: Quality Systems, Inc. Preliminary Proxy Statement on Schedule 14A Filed June 27, 2012 by Ahmed D. Hussein Additional Soliciting Material Filed Pursuant to Rule 14a-12 Filed June 18, 2012 File No. 001-12537 Dear Ms. Chalk: We have been retained by Ahmed D. Hussein to assist him with respect to the subject filings and other matters regarding the annual meeting of shareholders of Quality Systems, Inc. (“QSI”).As we previously advised, Mr. Hussein is no longer represented by Olshan Frome Wolosky LLP. We are providing the following responses to the comments contained in your letter dated July 6, 2012, regarding the subject filing, on behalf of the filing persons.Our responses and headings correspond to the numbered comments and headings in the letter; we have included each comment in full, followed by our response.An Amended Preliminary Proxy Statement and related proxy card (together, the “Amended Preliminary Proxy Materials”) is contemporaneously being filed on Edgar.Other revisions to update and correct information in the subject filing have also been made.Remaining blanks, including certain dates and the costs of the solicitation, will be completed in the definitive materials.Attached with the e-mail copy of this letter are clean and black-lined copies of the Amended Preliminary Proxy Materials, the latter marked to show revisions from the preliminary proxy materials filed on June 27, 2012. General 1. Please characterize each statement or assertion of opinion or belief as such, and ensure that a reasonable basis for each opinion or belief exists.In addition, support for opinions or beliefs should be self evident, disclosed in your materials or provided to the staff on a supplemental basis with a view toward disclosure.We cite the following non-exhaustive examples of statements or assertions in your materials which require supplemental information or further disclosure to support your belief or opinion: Ms. Christina Chalk
